Order filed, September 19, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00610-CV
                                    ____________

                            RICHARD C. FORD, Appellant

                                            V.

    PREMIER INSTALLATION & DESIGN GROUP, INC. AND MORRIS E.
                     SANFORD, III, Appellee


                       On Appeal from the 295th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2008-66755


                                        ORDER

       The reporter’s record in this case was due July 31, 2012, 2012. See Tex. R. App.
P. 35.1. On August 17, 2012, this court granted the court reporters request for extension
of time to file the record until September 17, 2012. To date, the record has not been filed
with the court. Because the reporter’s record was not filed within the time prescribed in
the first request, the court GRANTS your second request and issues the following order.
       We order Cantrece Addison, the official court reporter, to file the record in this
appeal on or before October 1, 2012. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Cantrece Addison does not timely file the record as ordered, the Court may issue an
order directing the trial court to conduct a hearing to determine the reason for the failure
to file the record.



                                      PER CURIAM